DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 01/18/2021 is acknowledged.
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/18/2021.

Claim Objections
Claims 3, 5, 6 and 9 are objected to because of the following informalities:  “(equiv.)” and “equiv” should be spelled out as “equivalent”.  Appropriate correction is required.
Claim 7 is objected to for the following informality: “form” should be changed to “form of low-silica faujasite (LSX)”. 
Claim 8 is objected to because of the following informality:  “higher 99.2%” should be changed to “higher than 99.2%”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is indefinite since it appears that the claim is requiring the low-silica faujasite to only be potassium and sodium

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lutz USPA 2018/0008955 A1.
Regarding claim 1, Lutz discloses an adsorbent capable of being used for methanol and oxygenates separation from gas and liquid streams (paragraph 68) said adsorbent comprising mono-, bi- or tri-cation alkali and or alkaline-earth metal (paragraph 20) forms of low-silica faujasite (LSX) (paragraph 21) having a silicon to aluminum ratio from about 0.9 to about 1.15 (paragraphs 20 and 144) and an ion exchange degree for each said alkali or alkaline-earth metals varies from 10 to about 99.8% equivalent (paragraph 20). 
The preamble “for methanol and oxygenates separation from gas and liquid streams” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP § 2111.02.
Regarding claim 2. Lutz discloses that the alkali and alkaline-earth metals are selected from the group consisting of sodium, potassium, calcium and magnesium (paragraph 20). 
Regarding claim 7, Lutz discloses that the adsorbent consisting essentially of a mono-cation form that is ion exchanged with an alkali or alkaline-earth metal (paragraph 20). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lutz USPA 2018/0008955 A1.
Lutz is relied upon as above.
Regarding claims 3-5 and 9, Lutz discloses the claimed ions and generally discloses the claimed ranges (paragraphs 42-49), but does not expressly state the exact claimed combinations of ions and ranges. Nevertheless, absent a proper showing of criticality or unexpected results, the exact degree of ion exchange is considered to be a general condition that would have been routinely optimized by one having ordinary skill in the art in order to provide optimal adsorption. MPEP 2144.05. Furthermore, selecting known ions from the ions disclosed by Lutz would have been obvious since it has been held to In re Leshin, 125 USPQ 416. 
Regarding claim 8, Lutz does not expressly state that the Na has an ion exchange degree higher than 99.2%. However, Lutz does disclose that the ion exchange degree is over 95% (paragraph 20), which is another way of stating a range of over 95% - 100%. Absent a proper showing of criticality or unexpected results, the exact degree of ion exchange is considered to be a general condition that would have been routinely optimized by one having ordinary skill in the art in order to provide optimal adsorption. MPEP 2144.05.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lutz USPA 2018/0008955 A1 in view of Hirano USPA 2001/0045160 A1.
Lutz is relied upon as above.
Regarding claim 6, Lutz discloses Ca ions and also generally discloses alkali metals; however, Lutz does not explicitly disclose using Ca and Mg cations at 60-80%. Hirano discloses utilizing Mg and Ca in such a LSX faujasite (see Hirano paragraphs 39 and 68). Selecting known ions from the ions disclosed by Hirano would have been obvious since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Furthermore, absent a proper showing of criticality or unexpected results, the exact degree of ion exchange is considered to be a general condition that would have been routinely optimized by one having ordinary skill in the art in order to provide optimal adsorption. MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776